DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawings were received on 5/16/2022.  These drawings are accepted.
Specification
The replacement specification for paragraphs 0027 and 0034 received on 5/16/2022 have been accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2-9 are rejected for being dependent on claim 1.
Claims 4 and 10 each recite the limitation “monitoring spot electricity pricing; determining if the spot electricity pricing exceeds a threshold electricity value; upon a determination that the spot electricity pricing exceeds the threshold value, intentionally turning down the second main air compressor”, and is considered new matter for which the written description does not support, as required in MPEP 263.04, section I.  Moreover, the Applicant has not pointed to the specification for support, primarily for the terms “spot electricity pricing”, “threshold electricity value” or any structure that performs the steps of “monitoring” and “determining”.  Paragraph 0012 recites “the second main air compressor is intentionally turned down during periods of high electricity costs and air from the air accumulator is introduced into the air separation unit in an amount that is effective for maintaining nominal operation of the air separation unit while the second main air compressor is taken off-line” and appears to be the only location in the specification, filed 06/25/2020, related to turning down the second main air compressor during periods of high electricity costs.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-3 and 5-9 are rejected for being dependent on claim 1.
Claim 1 recites the limitation “an unexpected disturbance”, in lines 1-2, and “an unplanned process disturbance”, in line 4, rendering the claim indefinite for being unclear if the unplanned process disturbance and the unexpected disturbance are the same or not.  Paragraph 0013 recites “the process disturbance is selected from the group consisting of a trip of the main air compressor, the booster air compressor, and combinations thereof” and “the process disturbance is determined by a drop in air pressure or process flow rates” and paragraph 0021, “In the event of a process disturbance (e.g., an ASU trip, a MAC trip, and/or a BAC trip)”, each paragraph teaching that there can be more than one disturbance, supporting the Examiner’s position that it is unclear if the unplanned process disturbance and the unexpected disturbance are the same or not.  For purposes of examination, the unexpected disturbance and the unplanned process disturbance will be given their plain meaning and can be the same disturbance, but it must be clear that the terms “unexpected” and “unplanned” are completely different in that an unplanned disturbance does not need to be unexpected and an unexpected disturbance does not need to be unplanned due to the eye of the beholder making this determination.  By example, to one user, the compressor being shut down might not have been planned, but also could be considered expected since, as Applicant admits in paragraph 0004, ASU trips can be expected (“In order to ensure the product availability to the end user of the gaseous product, particularly in the event of ASU trip”) or else back-up systems would not be included.
Claims 4 and 10 each recite the limitation “monitoring spot electricity pricing; determining if the spot electricity pricing exceeds a threshold electricity value; upon a determination that the spot electricity pricing exceeds the threshold value, intentionally turning down the second main air compressor”, rendering the claim indefinite for being unclear what structure, if any, performs “monitoring spot electricity pricing” or “Determining if the spot electricity pricing exceeds a threshold electricity value”.  Each step can be performed by a user or some sort of mechanical/electrical controller.  Monitoring within the art typically can comprise a number of structure including software, sensors, controllers, wires and various other components, thereby supporting the limitation being indefinite for being unclear what structure performs the step.  Furthermore, “determining” is a step that can be provided by a number of structure including, but not limited to, logic controllers with programming or as simple as a gauge or sensor which can be read by a user.  For purposes of examination, so long as there is structure in the prior art to indicate to an operator and allow them to “monitor” the structure and “determine”, both of which an operator can do with their eyes and inherent self-determination, the claim limitation is considered met.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyron (US 2008/0184736), hereinafter referred to as Peyron, in view of Kong et al. (US 2018/0003435), hereinafter referred to as Kong.
Regarding claim 1, Peyron teaches a method (using Fig. 5) for operating an air separation unit (Fig. 1) during an unexpected disturbance (emergency which occurs when the emergency back-up supply of gas under pressure is required, paragraph 0016, paragraph 0063, lines 1-3, “It is an object of the invention to provide a method for the emergency back-up supply of a gas under pressure.” which is considered unexpected since emergencies are by nature not expected, but assuming arguendo, are at least unexpected to those that did not expect the emergency), the air separation unit having a main air compressor (7), the method comprising the steps of:
	determining (by observation, a user can determine the compressors of paragraph 0063 have shut down) an unplanned process disturbance has occurred (an emergency occurs as discussed in paragraph 0016, wherein the air separation plant needs to be shut down, and includes the unplanned, due to the emergency, process disturbance of shutting down one or both of compressors as discussed in paragraph 0063, “Air in the storage tank 9 is sent to the first exchanger 1 immediately after the compressor 3 and/or the supercharger 7 are/is stopped.”);
	starting-up a liquid back-up system (comprising 19, 29 and HX2) that is configured to deliver a product gas (vaporized liquid O2 gas leaving HX 2) at a desired product pressure (inherent pressure of the product gas in line 35 after the vaporized O2 leaves HX2); and
introducing compressed air (Fig. 5, air within compressed storage tank 9) from an air accumulator (9) into the air separation unit at a location (annotated by Examiner in Figure 1) that is downstream the main air compressor and upstream the heat exchanger and distillation column, wherein the compressed air is introduced in an amount (amount of compressed air leaving the accumulator when either compressor 3 or supercharger compressor 7 are stopped as discussed in paragraph 0063) that maintains operation of the air separation unit during the unplanned process disturbance and until the liquid back-up system is delivering the product gas at the desired product pressure (flow of O2 gas product out of line 37 is maintained during the shut down of the ASU due to the unplanned process disturbance, and when the compressor is stopped, as discussed in paragraph 0063, compressed air from storage tank 9 is released, as shown in Fig. 2A, to flow through heat exchanger 1, and at the same time, liquid O2 flows through heat exchanger 2 increasingly as shown in Fig. 2B, thereby maintaining vaporized O2 gaseous product leaving line 37 throughout the unplanned process disturbance; see paragraphs 0017 see paragraph 0063, “Air in the storage tank 9 is sent to the first exchanger 1 immediately after the compressor 3 and/or the supercharger 7 are/is stopped. The supercharged air stream is instantly increased, to compensate for the other heat-supplying streams absent (as there is no longer any medium-pressure air 13), by opening the liquid air valve 41. Thus, firstly the supercharged air stream increases to above the nominal value during the first step (100%) and then progressively reduces as the stream of vaporized oxygen is reduced, and likewise the pressure in the supercharged air passage of the exchanger decreases, this pressure being controlled by the make-up from the gas storage tank, likewise the pressure in the air storage tank decreases.”).


    PNG
    media_image1.png
    688
    557
    media_image1.png
    Greyscale

Figure 1: annotated Fig. 1 of Peyron.

Peyron does not explicitly teach a coldbox, and wherein the accumulator is upstream of the cold box, however Peyron does teach a (main) heat exchanger (1) and air separation column (comprising low pressure column 17 and medium pressure column 15).
Kong teaches an air separation unit (Fig. 2) comprising an air separation column (110) and (main) heat exchanger (80) located within a coldbox (40), thereby keeping the components of the air separation unit that intend to be insulated while components such as those which do not require insulation, such as the compressors (10 and 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the air separation unit of Peyron, such that those components that require insulation, the (main) heat exchanger and the air separation column, be disposed within a coldbox, as taught by Kong, providing the predictable result of insulating the (main) heat exchanger and air separation column, thereby leading to increased efficiency, while also minimizing the size of the coldbox, and saving space, by not insulating those components that do not require insulation, such as the compressors or accumulator.
Regarding claim 2, Peyron, as modified, teaches the method of claim 1, wherein the air accumulator is filled with compressed air (air sent from compressor 7 to accumulator 9) that was previously compressed in the main air compressor (7).  
Regarding claim 3, Peyron, as modified, teaches the method of claim 1, wherein the air separation unit further comprises a second main air compressor (3).  
Regarding claim 5, Peyron, as modified, teaches the method of claim 1, wherein the air separation unit further comprises a booster air compressor (“small compressor” disclosed in paragraph 0067).
Regarding claim 6, Peyron, as modified, teaches the method of claim 1, wherein the process disturbance is a trip of the main air compressor (paragraph 0068, when the main air compressor 7 is stopped due to an emergency)
Regarding claim 7, Peyron, as modified, teaches the method of claim 1, wherein the process disturbance is determined (observable by a human) by a drop in air pressure or process flow rates (when the main compressor 7 is stopped as disclosed in paragraph 0068, it is determined that a drop of air pressure and process flow rate of the air being compressed is reduced).  
Regarding claim 8, Peyron, as modified, teaches the method of claim 1, wherein the air accumulator has an air pressure (see paragraph 0067, “the first air storage tank 9 is at a higher pressure than the output pressure of the supercharger 7) that is above a discharge pressure (“output pressure” of the main compressor 7; see paragraph 0067) of the main air compressor.
Regarding claim 9, Peyron, as modified, teaches the method of claim 1, wherein the air accumulator has a capacity (capacity of the accumulator 9) to allow for (all of the structure is met for providing the function that follows) operation of the air separation unit for the period of time (implicit time taken by the liquid back-up system of Peyron to deliver product gas leaving HX 2) taken by the liquid back-up system to deliver the product gas at the desired product pressure.
Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyron and Kong, in further view of Ha et al. (US 2008/0115531), hereinafter referred to as Ha.
Regarding claim 4, Peyron, as modified, teaches the method of claim 3, however does not teach monitoring spot electricity pricing or determining if the spot electricity pricing exceeds a threshold electricity value.
Ha teaches a cryogenic air separation unit (Fig. 1), similar to that of Peyron in that air is distilled within a column (comprising 9 and 11), which operates during off-peak hours to take advantage of the lower power cost while remaining capable of supplying oxygen at a reduced level (see paragraph 0017, “The oxygen plant can maximize its power consumption during off-peaks to take advantage of the lower power cost while remaining capable of supplying oxygen at reduced level. This high power consumption creates a power demand and keeps the power generating equipment running above it minimum rate, thus potentially avoid costly equipment shutdown.”). Ha considers, in paragraph 0065, “Case 1”, monitoring spot electricity pricing (paragraph 0065, case 1, peak 100% power, Average 75% power and Off-peak 50% power with respective prices of 4.5, 3 and 1.5 cents/kWh) and determining if the spot electricity pricing exceeds a threshold value (paragraph 0065, Case 1, cost of power is 3 cents/kWh) and when it is determined that the spot electricity pricing does not exceed the threshold value, the air flow feed, thereby saving cost (See case 1 in paragraph 0065).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified Peyron, by including a step of monitoring spot electricity pricing and determining if the spot electricity pricing exceeds a threshold electricity value, as taught by Ha, in order to provide the similar and predictable result of operating the air separation unit during off peak hours, when electricity demand is low, in order to provide the predictable result of reducing operational costs with an equivalent flow rate as compared to spot electricity pricing being above the threshold electricity value.
The limitation “upon a determination that the spot electricity pricing exceeds the threshold value, the method further comprises the steps of: intentionally turning down the second main air compressor;; and introducing compressed air from an air accumulator into the air separation unit in an amount that maintains operation of the air separation unit while the second main air compressor is turned down.” is being examined as a contingent limitation.  “upon a determination that the spot electricity pricing exceeds the threshold value” and “while the second main air compressor is turned down” are contingent limitations since the spot electricity pricing may never exceed the threshold value and the second main air compressor may not be in a “turned down” state.
The applicant is reminded that in a method claim the steps following and/or dependent from a conditional limitation (i.e. comparison step limitation) do not have to be performed in the method, if the condition precedent recited in each step is not met. An examiner does not have to provide evidence for the required method steps that are not require to be performed. According to a Patent Trial and Appeal Board decision mailed 04/28/2016 for application case 12/184,020: “It is of course true that method steps may be contingent. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed” . Cybersettle, Inc. v. National Arbitration Forum, Inc., 243 Fed.Appx. 603, 606-07 (Fed.Cir.2007). (see NF mailed 02/14/2017 for 14376890 for an example (i.e. claim 1))
It is noted that the recitation(s) following the term "if" or “when”, and similar terms, including “while”, are merely conditional limitations, and do not clearly set boundaries to the claims. For instance, if the same method is performed and the condition is never reached (i.e. spot electricity does not exceed the threshold electricity value, if the second air compressor is not turned down), the method will not be required to meet the recitation of “upon a determination that the spot electricity pricing exceeds the threshold value, the method further comprises the steps of:  intentionally turning down the second main air compressor; starting-up a liquid back-up system that is configured to deliver a product gas at a desired product pressure; and introducing compressed air from an air accumulator into the air separation unit at a location that is downstream the second main air compressor and upstream the cold box, wherein the compressed air is introduced in an amount that maintains operation of the air separation unit while the second main air compressor is turned down".
Regarding claim 10, Peyron teaches a method (using Fig. 1) for operating an air separation unit (Fig. 1, ASU) during an unexpected disturbance (emergency which occurs when the emergency back-up supply of gas under pressure is required, paragraph 0016, paragraph 0063, lines 1-3, “It is an object of the invention to provide a method for the emergency back-up supply of a gas under pressure.” which is considered unexpected since emergencies are by nature not expected, but assuming arguendo, are at least unexpected to those that did not expect the emergency), the air separation unit having a main air compressor (3) and a second main air compressor (7), the method comprising the steps of:
	starting-up a liquid back-up system (comprising 19 and 29) that is configured to deliver a product gas (gas leaving HX 2) at a desired product pressure (inherent pressure of the product gas); and
introducing compressed air (Fig. 5, air within compressed storage tank 9) from an air accumulator (9) into the air separation unit at a location (annotated by Examiner in Figure 1) that is downstream the second main air compressor (the location in annotated Figure 1 by the Examiner is downstream of the second main air compressor 7) and upstream the heat exchanger and distillation column, wherein the compressed air is introduced in an amount (amount of compressed air leaving the accumulator when either compressor 3 or supercharger compressor 7 are stopped as discussed in paragraph 0063) that maintains operation of the air separation unit during the unplanned process disturbance and until the liquid back-up system is delivering the product gas at the desired product pressure (flow of O2 gas product out of line 37 is maintained during the shut down of the ASU due to the unplanned process disturbance, and when the compressor is stopped, as discussed in paragraph 0063, compressed air from storage tank 9 is released, as shown in Fig. 2A, to flow through heat exchanger 1, and at the same time, liquid O2 flows through heat exchanger 2 increasingly as shown in Fig. 2B, thereby maintaining vaporized O2 gaseous product leaving line 37 throughout the unplanned process disturbance; see paragraphs 0017 see paragraph 0063, “Air in the storage tank 9 is sent to the first exchanger 1 immediately after the compressor 3 and/or the supercharger 7 are/is stopped. The supercharged air stream is instantly increased, to compensate for the other heat-supplying streams absent (as there is no longer any medium-pressure air 13), by opening the liquid air valve 41. Thus, firstly the supercharged air stream increases to above the nominal value during the first step (100%) and then progressively reduces as the stream of vaporized oxygen is reduced, and likewise the pressure in the supercharged air passage of the exchanger decreases, this pressure being controlled by the make-up from the gas storage tank, likewise the pressure in the air storage tank decreases.”).
Peyron does not teach wherein the air separation unit has a cold box.
Kong teaches an air separation unit (Fig. 2) comprising an air separation column (110) and (main) heat exchanger (80) located within a cold box (40), thereby keeping the components of the air separation unit that intend to be insulated while components such as those which do not require insulation, such as the compressors (10 and 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the air separation unit of Peyron, such that those components that require insulation, the air separation column, be disposed within a coldbox, as taught by Kong, in order to provide the predictable result of insulating the air separation column, thereby leading to increased efficiency, while also minimizing the size of the coldbox, and saving space, by not insulating those components that do not require insulation, such as the compressors or accumulator.
Peyron does not teach monitoring spot electricity pricing or determining if the spot electricity pricing exceeds a threshold electricity value.
Ha teaches a cryogenic air separation unit (Fig. 1), similar to that of Peyron in that air is distilled within a column (comprising 9 and 11), which operates during off-peak hours to take advantage of the lower power cost while remaining capable of supplying oxygen at a reduced level (see paragraph 0017, “The oxygen plant can maximize its power consumption during off-peaks to take advantage of the lower power cost while remaining capable of supplying oxygen at reduced level. This high power consumption creates a power demand and keeps the power generating equipment running above it minimum rate, thus potentially avoid costly equipment shutdown.”). Ha considers, in paragraph 0065, “Case 1”, monitoring spot electricity pricing (paragraph 0065, case 1, peak 100% power, Average 75% power and Off-peak 50% power with respective prices of 4.5, 3 and 1.5 cents/kWh) and determining if the spot electricity pricing exceeds a threshold value (paragraph 0065, Case 1, cost of power is 3 cents/kWh) and when it is determined that the spot electricity pricing does not exceed the threshold value, the air flow feed, thereby saving cost (See case 1 in paragraph 0065).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified Peyron, by including a step of monitoring spot electricity pricing and determining if the spot electricity pricing exceeds a threshold electricity value, as taught by Ha, in order to provide the similar and predictable result of operating the air separation unit during off peak hours, when electricity demand is low, in order to provide the predictable result of reducing operational costs with an equivalent flow rate as compared to spot electricity pricing being above the threshold electricity value.
The limitation “upon a determination that the spot electricity pricing exceeds the threshold value, the method further comprises the steps of: intentionally turning down the second main air compressor”. is being examined as a contingent limitation.
The applicant is reminded that in a method claim the steps following and/or dependent from a conditional limitation (i.e. comparison step limitation) do not have to be performed in the method, if the condition precedent recited in each step is not met. An examiner does not have to provide evidence for the required method steps that are not require to be performed. According to a Patent Trial and Appeal Board decision mailed 04/28/2016 for application case 12/184,020: “It is of course true that method steps may be contingent. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed” . Cybersettle, Inc. v. National Arbitration Forum, Inc., 243 Fed.Appx. 603, 606-07 (Fed.Cir.2007). (see NF mailed 02/14/2017 for 14376890 for an example (i.e. claim 1))
It is noted that the recitation(s) following the term "if" or “when”, and similar terms, are merely conditional limitations, and do not clearly set boundaries to the claims. For instance, if the same method is performed and the condition is never reached (i.e. spot electricity does not exceed the threshold electricity value), the method will not be required to meet the recitation of “upon a determination that the spot electricity pricing exceeds the threshold value, the method further comprises the steps of:  intentionally turning down the second main air compressor; starting-up a liquid back-up system that is configured to deliver a product gas at a desired product pressure; and introducing compressed air from an air accumulator into the air separation unit at a location that is downstream the second main air compressor and upstream the cold box, wherein the compressed air is introduced in an amount that maintains operation of the air separation unit while the second main air compressor is turned down".
Response to Arguments
With respect to the drawing objection mailed in the action on 2/16/2022, the drawings submitted 5/16/2022 are accepted and therefore the drawing objection is withdrawn.
Applicants arguments on pg. 1 of the Remarks, filed on 5/16/2022, with regards to claims 1 and 4 being rejected under 35 U.S.C. 112(b) for using the words “effective” and “nominal”, since they are relative terms, are persuasive in view of the amendments which remove those terms, therefore the rejection has been withdrawn.
Applicants arguments on pg. 1 of the Remarks, filed on 5/16/2022, with regards to claim 9 being rejected under 35 U.S.C. 112(b) for using the words “sufficiently” and “large”, for being relative terms, as well as for using the term “it”, are persuasive in view of the amendments, therefore the rejection has been withdrawn.
Applicant's arguments filed 5/16/2022, with regards to the rejection of claim 1 under 35 U.S.C. 103 on pg. 2 of the Remarks, have been fully considered but they are not persuasive. 
The Applicant argues that Peyron does not teach the step of determining that “an unplanned process disturbance” has occurred, and moreover that Peyron specifically teaches that the compressors 3 and 7 are purposefully stopped (as discussed in paragraph 0023, which the Examiner Agrees, however the compressors are only stopped due to an emergency situation (discussed in paragraph 001, “This invention relates to methods and installations for the emergency back-up supply of a gas under pressure” and paragraph 0016, “It is an object of the invention to provide a method for the emergency back-up supply of a gas under pressure, by vaporization of a pressurized liquid”) and therefore part of the unplanned process disturbance, since an emergency is not planned, and the compressors only shut off because of the emergency and therefore are unplanned as well.
Applicant's arguments filed 5/16/2022, with regards to claim 4, as amended in the claims 5/16/2022 are not met by Peyron, however it is the Examiner’s position that claim 4 is new matter and is indefinite for being unclear if the steps of “monitoring spot electricity pricing” and “determining if the spot electricity pricing exceeds a threshold electricity value” is performed by a user or some sort of mechanical/electrical controller.  Monitoring within the art typically can comprise a number of structure including software, sensors, controllers, wires and various other components, thereby supporting the limitation being indefinite for being unclear what structure, if any, performs the step.  Furthermore, “determining” is a step that can be provided by a number of structure including, but not limited to, logic controllers with programming or as simple as a gauge or sensor which can be read by a user for making a decision.  Therefore, the Examiner does not concede that claim 4 is allowable, though admittedly, no prior art meets the claim language.  Additionally, and for similar to claim 4, claim 10, as amended in the claims filed 5/16/2022, includes new matter and indefiniteness, therefore the Examiner does not concede claim 10 is allowable in spite of there not being prior art to meet the claim language of monitoring spot electricity pricing and based on the pricing exceeding a threshold value, perform the steps listed in lines 8-14.Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zapp et al. (US 2002/0170313) teaches a method for operating an air separation unit (comprising 33 and 34) during an unexpected disturbance, the air separation unit having a main air compressor (16) and a cold box (“coldbox”, paragraph 0022, “In the case of a cryogenic air separator, the "separation plant" comprises the entire coldbox including the rectification column(s) for nitrogen/oxygen separation and the main heat exchanger.”), the method comprising the steps of: 
determining that a process disturbance has occurred (paragraph 0038, “If the gas turbine fails, after an extremely short time about 50% of the feed air 18 for the air separator is lost.  According to the invention, in this moment, appropriate proportions of the pressurized products 79, 80 are introduced via the lines 91 and 92…”); 
starting-up a liquid back-up system (comprising lines 91 and 92 as well as “suitable expansion valves” and “pressure governors” disclosed in paragraph 0038) that is configured to deliver a product gas (product gas in lines 91 and 92) at a desired product pressure (pressure of product gas in lines 91 and 92).
With regards to unplanned process disturbances, Applicant’s admitted prior art teaches Air Separation Units (ASUs; see paragraph 0002, “A typical air separation unit (ASU) may include use of 1) Main Air Compression (MAC) to medium pressure ~6 bar, 2) purification unit, 3) Booster Air Compression (BAC) to high pressure -50 - 60 bar, 4) main heat exchanger, and 5) medium pressure, low pressure and argon distillation columns for the production of oxygen, nitrogen, and argon. Various arrangements for the MAC include a single large machine (tx 100%), two half-sized machines (2x50%), or combination of the MAC and BAC into a single machine.”), which include a Main Air Compression (MAC) and Booster Air compression (BAC) and wherein an LOX backup system, wherein the LOX backup system is provided for a scenario of an unplanned process disturbance, such as an ASU trip, where a complete outage of product or rapid reduction of production capacity, due to the MAC malfunctioning (paragraph 0004, “In order to ensure the product availability to the end user of the gaseous product, particularly in the event of ASU trip, the facility is usually equipped with a LOX backup system as a secondary product supply. In the LOX backup system, LOX is pumped from a backup liquid storage and is vaporized in a vaporizer exchanger to continue the supply of gaseous product.” and paragraph 0006, “A complete ASU trip or one of multiple MAC trips inevitably leads to either a complete outage of product or rapid reduction of production capacity. As used herein, a complete trip means all MAC's trip simultaneously (e.g., air flow from the compressors to the cold box becomes zero) and product flows from the air separation unit quickly goes to zero, possibly immediately.”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified the method for operating an air separation unit including liquid back-up system, taught by Peyron, where upon determining that an unplanned process disturbance has occurred, such as an ASU trip, starting-up the liquid back-up system that is configured to deliver a product gas at a desired product pressure, as taught by the Applicant’s admitted prior art, in order to provide the predictable result of continually supplying product during the unplanned process disturbance, thereby preventing unexpected shutdown of the air separation unit which is costly and decreases efficiency of the overall system.
Although no prior art rejections have been made herein for claim 4, a determination of allowability cannot yet be established in view of each claim being rejected under 35 U.S.C 112(a) and 112(b). It has been held that “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art”, since prior art rejections “should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims”. See MPEP § 2173.06 (II). In the instant case, at least claim 4 contains indefiniteness issues, wherein significant considerable speculation would be required for applying prior art, particularly with respect to the steps of “monitoring” and “determining”. Thus, claims 4 and 10 are solely being rejected under 112(b).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763